Citation Nr: 0948220	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-26 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
by headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to September 
1992. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a  January 2006 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for migraines.

In March 2009, the Board remanded the issue for further 
development.

In its remand, the Board noted that the Veteran raised the 
issue of entitlement to service connection for obesity 
secondary to his service connected disorders.  This claim 
remains undeveloped and unadjudicated.  Hence, it is again 
referred to the RO for immediate and appropriate 
consideration.


FINDING OF FACT

The competent medical evidence shows that the current 
disability manifested by headaches is related to service.


CONCLUSION OF LAW

 A disability manifested by headaches was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Given the decision below, a 
detailed explanation of how VA complied with the Act is 
unnecessary.

The report of an April 2009 VA examination shows a diagnosis 
of a complaint of a headache.  While the examiner noted that 
there were no objective signs of a headache and that his 
headache did not fulfill the criteria for any particular 
classification of headaches, the Veteran is competent to 
report his headache symptomatology, to include a history of 
persistent headaches since a 1989 assault.  Therefore, the 
Board finds that the Veteran has a current disability 
manifested by headaches.  

The claimant's service treatment records confirm that in 
November 1989 he was assaulted and kicked in the head, 
resulting in complaints of pain over the right temple.  The 
VA examiner opined that the appellant's headaches are at 
least as likely as not caused by or the result of the 1989 
assault.  The examiner conducted a physical examination and 
reviewed his medical history and claims file.  Thus, the 
doctor had a basis for his opinion.  As there is no competent 
evidence to the contrary indicating that the Veteran's 
headaches are unrelated to his in-service head injury, 
service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 
5107.

The benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for a disability manifested 
by headaches is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


